IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-50774
                           Summary Calendar



TIA ROBERTS,

                                            Plaintiff-Appellant,

versus

MEDICAL CENTER HOSPITAL,

                                            Defendant-Appellee.

                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. MO-97-CV-6
                          - - - - - - - - - -

                            April 8, 1998

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Tia Roberts filed this appeal from the district court’s

grant of summary judgment in favor of her former employer,

Medical Center Hospital.    Roberts brought this action against her

former employer challenging her termination for excessive

absences and “related issues”.    She claims that her termination

violated the Family and Medical Leave Act (FMLA) because her

absences from work were necessitated by a serious health

condition.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50774
                                -2-

     Roberts argues that the district court erred when it

determined that she failed to provide her employer with adequate

notice that she suffered from a serious health condition.   She

further argues that the district court erred in considering

reasons unrelated to her health condition as an alternate

justification for her termination.

     Roberts’s failure to comply with her former employer’s

numerous requests to provide certification of her illness from

her physician convinces us that summary judgment was not

erroneous in this case.   See 29 U.S.C. § 2613(a); see also 29

C.F.R. § 825.208(a)(1).

     AFFIRMED.